           Case 4:19-cv-00636-DMR Document 1 Filed 02/05/19 Page 1 of 12



     Richard T. Drury
1    richard@lozeaudrury.com
     Rebecca Davis
2    rebecca@lozeaudrury.com
     LOZEAU DRURY LLP
3    410 12th Street, Suite 250
     Oakland, CA 94607
4    Telephone: (510) 836-4200
     Facsimile: (510) 836-4205
5
     [Additional counsel appearing on signature page]
6
7    Attorneys for Plaintiff
     ABANTE ROOTER AND PLUMBING
8    and the Class
9
                                  UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11
                                           OAKLAND DIVISION
12
13
      ABANTE ROOTER AND PLUMBING,
14    INC., individually and on behalf of all others
      similarly situated,
15                                                         Case No.
                             Plaintiff,
16                                                         CLASS ACTION COMPLAINT
17    v.
                                                           JURY TRIAL DEMANDED
18    UNITED BANK CARD, INC. d/b/a/
      HARBORTOUCH, a New Jersey
19    corporation,
20                           Defendant.
21
22          Plaintiff Abante Rooter and Plumbing, Inc. (“Plaintiff” or “Abante”) brings this Class

23   Action Complaint and Demand for Jury Trial (“Complaint”) against Defendant United Bank

24   Card, Inc. d/b/a Harbortouch (collectively “Defendant” or “Harbortouch”): (1) to stop

25   Defendant’s practice of placing auto-dialed calls to cellphone owners; (2) to stop its practice of

26   placing calls to consumers who have expressly asked not to be called; and (3) to obtain redress for

27   all persons injured by its conduct. Plaintiff, for its Complaint, alleges as follows upon personal

28
           Case 4:19-cv-00636-DMR Document 1 Filed 02/05/19 Page 2 of 12




1    knowledge as to itself and its own acts and experiences, and, as to all other matters, upon

2    information and belief, including investigation conducted by its attorneys.

3                                         JURISDICTION & VENUE

4            1.       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

5    1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.,

6    (“TCPA” or the “Act”) a federal statute. The Court also has jurisdiction under the Class Action

7    Fairness Act, 28 U.S.C. § 1332 (“CAFA”). The alleged Classes consist of over 100 persons each,

8    there is minimal diversity, and the claims of the class members when aggregated together exceeds

9    $5 million. Further, none of the exceptions to CAFA applies.

10           2.       This Court has personal jurisdiction over Defendant Harbortouch because it has

11   either directly or through its agents solicited and entered into business contracts in this District,

12   and calls were directed to cellphone owners in this District.

13           3.       Venue is proper pursuant to 28 U.S.C. § 1391(b) because Plaintiff received the

14   unlawful calls in this District and the calls were directed to persons residing, at least in part, in

15   this District.

16                                                  PARTIES

17           4.       Plaintiff Abante is a plumbing company headquartered in Emeryville, California.

18           5.       Defendant Harbortouch is a fictitious name or d/b/a for United Bank Card, Inc., a

19   corporation incorporated and existing under the laws of the State of New Jersey whose primary

20   place of business and corporate headquarters is located at 2202 North Irving Street, Allentown,

21   PA 18109.

22                                COMMON FACTUAL ALLEGATIONS

23           6.       Defendant Harbortouch is a merchant processing company that contracts with

24   businesses to provide credit card and debit card processing services, including point of sale card

25   readers and related equipment.

26           7.       All of the calls at issue in this case were made on behalf of, for the benefit of, and

27
                                           CLASS ACTION COMPLAINT
28                                                      -2-
          Case 4:19-cv-00636-DMR Document 1 Filed 02/05/19 Page 3 of 12




1    with the knowledge and approval of Harbortouch.

2           8.      Unfortunately for consumers, Harbortouch, in an attempt to secure new customers

3    (and sales) for its credit and debit card reader and point-of-sale (POS) services, engaged in an

4    aggressive telemarketing campaign—often stepping outside the law in the process. Specifically,

5    Defendant uses an automatic telephone dialing system (“ATDS”) to make unsolicited

6    telemarketing calls to cellphone numbers. While such calls to landlines may be permitted under

7    the Act, it is a plain violation of the TCPA, 47 U.S.C. § 227, et seq. to make such calls to

8    cellphones. Furthermore, Defendant makes calls to cellphones after being told to stop calling.

9           9.      Notably, telemarketers who wish to avoid calling cellphone numbers are able to

10   segregate their calls lists to identify cellphone numbers. On information and belief, Defendant

11   fails to segregate cellphone numbers from landline numbers and, as a result, makes unsolicited

12   calls to cellphone owners like Plaintiff.

13          10.     Rather than adhere to the requisite rules, Defendant places repeated calls to

14   consumers who have never provided consent (either orally or in writing) to receive such calls.

15          11.     What’s worse, despite repeated attempts to request for Defendant to stop calling,

16   Defendant simply ignores such requests and continues to place calls.

17          12.     By making unauthorized telemarketing calls as alleged herein, Defendant has

18   caused consumers actual harm. This includes the aggravation, nuisance and invasions of privacy

19   that result from the placement and receipt of such calls, in addition to the wear and tear on their

20   telephones, consumption of battery life, lost ability to place outgoing calls and other interruption

21   in use, cellular minutes, loss of value realized for the monies consumers paid to their carriers for

22   the receipt of such calls, and other diminished use, enjoyment, value, and utility of their

23   cellphones and cellphone plans. Furthermore, Defendant made the calls knowing it trespassed

24   against and interfered with Plaintiff and the other Class members’ use and enjoyment of, and the

25   ability to access, their cellphones, including the related data, software, applications, and hardware

26   components.

27
                                          CLASS ACTION COMPLAINT
28                                                    -3-
             Case 4:19-cv-00636-DMR Document 1 Filed 02/05/19 Page 4 of 12




1             13.       Defendant knowingly made, and continues to make, repeated autodialed

2    telemarketing calls to cellphone owners without the prior express consent of the recipients and to

3    consumers who have asked that the calls stop. As such, Defendant not only invaded the personal

4    privacy of Plaintiff and members of the putative Classes, they also intentionally and repeatedly

5    violated the TCPA.

6             14.       The calls were made by or on Harbortouch’s behalf and with its knowledge and

7    approval. Harbortouch knew about the calls, received the benefits of the calls, directed that the

8    calls be made, and/or ratified the making of the calls.

9             15.       The TCPA was enacted to protect consumers from unsolicited telephone calls like

10   those alleged in this case. In response to Harbortouch’s unlawful conduct, Plaintiff files the

11   instant lawsuit and seeks an injunction requiring Harbortouch to cease all unsolicited telephone

12   calling activities to consumers as complained of herein and an award of statutory damages to the

13   members of the Classes, together with costs and reasonable attorneys’ fees.

14                               FACTS SPECIFIC TO PLAINTIFF ABANTE

15            16.       Plaintiff Abante is the owner and customary user of a cellphone number ending in

16   5154.

17            17.       At no time did Abante provide its cellphone number to Defendant or provide

18   Defendant, or any of Defendant’s agents, with prior express consent to call.

19            18.       At all times relevant hereto, and for a period of at least thirty (30) days prior to the

20   relevant period of time, Plaintiff’s cellphone number was and remains registered on the DNC

21   Registry.

22            19.       Plaintiff received the following unsolicited calls from Defendant:

23                  •   12-10-15 auto dialed from Caller ID 516-807-0978. Plaintiff told the caller not to
                        call anymore and then terminated the call.
24
                    •   06-06-16 auto dialed from Caller ID 516-807-0978. Plaintiff told the caller not to
25                      call anymore and then terminated the call.
26                  •   11-03-16 auto dialed from Caller ID 516-807-0987. Plaintiff talked with Caren
                        and received an email.
27
                                             CLASS ACTION COMPLAINT
28                                                        -4-
              Case 4:19-cv-00636-DMR Document 1 Filed 02/05/19 Page 5 of 12




1                    •   4-24-17 auto dialed from Caller ID 870-663-0131. Plaintiff told the caller not to
                         call anymore and then terminated the call.
2
                     •   05-15-17 auto dialed from Caller ID 870-663-0131. Plaintiff told the caller not to
3                        call anymore and then terminated the call.
4                    •   05-16-17 auto dialed from Caller ID 870-663-0131. Plaintiff told the caller not to
                         call anymore and then terminated the call.
5
                     •   05-24-17 auto dialed from Caller ID 870-663-0131. Plaintiff spoke with Crystal
6                        Byrd and received an email.
7                    •   05-24-17 auto dialed from Caller ID 870-663-0131. Plaintiff told the caller not to
                         call anymore and then terminated the call.
8
                     •   05-25-17 auto dialed from Caller ID 870-663-0131. Plaintiff told the caller not to
9                        call anymore and then terminated the call.
10                   •   5-31-18 auto dialed from Caller ID 870-663-0131. Plaintiff told the caller not to
                         call anymore and then terminated the call.
11
12             20.       All of the calls were made by agents or employees of Harbortouch at the direction
13   and oversight of Harbortouch. Harbortouch knew about, directed, ratified, and benefitted from the
14   calls.
15             21.       Prior to receiving the above-referenced calls, Plaintiff had no relationship with
16   Defendant, had never provided its telephone number directly to Defendant, and had never
17   requested that Defendant place calls to it or to offer it any services. Simply put, Plaintiff has never
18   provided any form of prior express consent to Defendant to place telemarketing calls to its
19   cellphone number and has no business relationship with Defendant.
20             22.       Defendant Harbortouch was, and still is, aware that the above-described
21   telemarketing calls were made to consumers like Plaintiff never provided prior express consent to
22   receive them.
23             23.       Moreover, Defendant intentionally refuses to honor requests by consumers to place
24   their numbers on Defendant’s do not call list, to the extent it maintains any such list or has a
25   policy regarding the maintenance of any such list.
26             24.       By making unsolicited calls as alleged herein, Defendant has caused Plaintiff and
27
                                              CLASS ACTION COMPLAINT
28                                                        -5-
          Case 4:19-cv-00636-DMR Document 1 Filed 02/05/19 Page 6 of 12




1    members of the Classes actual harm. This includes the aggravation, nuisance, and invasions of

2    privacy that result from the placement of such calls, in addition to the wear and tear on their

3    cellphones, interference with the use of their phones, consumption of battery life, loss of value

4    realized for the monies consumers paid to their wireless carriers for the receipt of such calls, and

5    the diminished use, enjoyment, value, and utility of their telephone plans. Furthermore, Defendant

6    made the calls knowing they trespassed against and interfered with Plaintiff and the other Class

7    members’ use and enjoyment of, and the ability to access, their phones, including the related data,

8    software, and hardware components.

9           25.     To redress these injuries, Plaintiff, on behalf of itself and the Classes of similarly

10   situated individuals, brings this suit under the TCPA, which prohibits unsolicited telemarketing

11   calls to cellular telephones. On behalf of the Classes, Plaintiff seek an injunction requiring

12   Defendant to cease all unauthorized calling activities and an award of statutory damages to the

13   class members, together with costs and reasonable attorneys’ fees.

14                                  CLASS ACTION ALLEGATIONS

15          26.     Plaintiff brings this action in accordance with Federal Rule of Civil Procedure

16   23(b)(2) and Rule 23(b)(3) on behalf of himself and two Classes defined as follows:

17          Autodialed Class: All persons in the United States who (1) from the date four years
            prior to the filing of this Complaint through the date notice is sent to the Class; (2)
18          Defendant caused to be called; (3) on the person’s cellphone; (4) for the same
            purpose as Defendant called Plaintiff; (5) using the same equipment that was used
19          to call the Plaintiff, and (6) for whom Defendant claims it obtained prior express
            consent in the same manner as Defendant claims it obtained prior express consent
20          to call the Plaintiff.
21          Stop Class: All persons in the United States (1) who were called by Defendant; (2)
            who requested that Defendant not call them again; and (3) who, despite asking not
22          to be called, received at least one additional call from Defendant using the same
            equipment that was used to call the Plaintiff.
23
24          27.     The following people are excluded from the Classes: (1) any Judge or Magistrate
25   presiding over this action and members of their families; (2) Defendant, Defendant’s subsidiaries,
26   parents, successors, predecessors, and any entity in which the Defendant or its parents have a
27
                                         CLASS ACTION COMPLAINT
28                                                    -6-
          Case 4:19-cv-00636-DMR Document 1 Filed 02/05/19 Page 7 of 12




1    controlling interest and their current or former employees, officers and directors; (3) persons who

2    properly execute and file a timely request for exclusion from the Classes; (4) persons whose

3    claims in this matter have been finally adjudicated on the merits or otherwise released; (5)

4    Plaintiff’s counsel and Defendant’s counsel; and (6) the legal representatives, successors, and

5    assignees of any such excluded persons. Plaintiff anticipates the need to amend the class

6    definitions following a period of appropriate discovery.

7           28.     Numerosity: The exact number of members within the Classes is unknown and

8    not available to Plaintiff at this time, but individual joinder is impracticable. On information and

9    belief, Defendant has placed telemarketing calls to thousands of consumers who fall into the

10   defined Classes. The number of members of the Classes and class membership can be identified

11   through objective criteria, including Defendant’s phone records.

12          29.     Typicality: Plaintiff’s claims are typical of the claims of other members of the

13   Classes in that Plaintiff and the members of the Classes sustained the same legal injuries and

14   damages arising out of Defendant’s uniform wrongful conduct. If Plaintiff has an entitlement to

15   relief, so do the rest of the Class Members.

16          30.     Adequate Representation: Plaintiff will fairly and adequately represent and

17   protect the interests of the Classes and has retained counsel competent and experienced in

18   complex class actions, including class actions under the TCPA. Neither Plaintiff nor its counsel

19   has any interest in conflict with or antagonistic to those of the Classes, and Defendant has no

20   defenses unique to Plaintiff.

21          31.     Commonality and Predominance: There are questions of law and fact common

22   to the claims of Plaintiff and the Classes, and those questions will drive the litigation and

23   predominate over any questions that may affect individual members of the Classes. Common

24   questions for the Classes include, but are not necessarily limited to the following:

25                  (a)     Whether Defendant’s conduct violated the TCPA;

26
27
                                          CLASS ACTION COMPLAINT
28                                                    -7-
          Case 4:19-cv-00636-DMR Document 1 Filed 02/05/19 Page 8 of 12




1                   (b)     Whether the calls were made on behalf of Defendant and/or whether

2           Defendant knew about, approved, or benefitted from the calls;

3                   (c)     Whether Defendant had prior express consent to place the calls;

4                   (d)     Whether the calls were made using an ATDS;

5                   (e)     Whether Defendant called consumers who requested not to be called; and

6                   (f)     Whether Defendant’s conduct was willful or knowing such that members

7           of the Classes are entitled to treble damages.

8           32.     Conduct Similar Towards All Class Members: By committing the acts set forth

9    in this pleading, Defendant has acted or refused to act on grounds substantially similar towards all

10   members of the Classes so as to render certification of the Classes for final injunctive relief and

11   corresponding declaratory relief appropriate under Rule 23(b)(2).

12          33.     Superiority & Manageability: This case is also appropriate for class certification

13   because class proceedings are superior to all other available methods for the fair and efficient

14   adjudication of this controversy. Joinder of all parties is impracticable, and the damages suffered

15   by the individual members of the Classes will likely be relatively small, especially given the

16   burden and expense of individual prosecution of the complex litigation necessitated by

17   Defendant’s actions. Thus, it would be virtually impossible for the individual members of the

18   Classes to obtain effective relief from Defendant’s misconduct. Even if members of the Classes

19   could sustain such individual litigation, it would still not be preferable to a class action, because

20   individual litigation would increase the delay and expense to all parties due to the complex legal

21   and factual controversies presented in this Complaint. By contrast, a class action presents far

22   fewer management difficulties and provides the benefits of single adjudication, economies of

23   scale, and comprehensive supervision by a single Court. Economies of time, effort and expense

24   will be fostered and uniformity of decisions ensured. Also, there are no pending governmental

25   actions against Defendant for the same conduct.

26
27
                                          CLASS ACTION COMPLAINT
28                                                     -8-
          Case 4:19-cv-00636-DMR Document 1 Filed 02/05/19 Page 9 of 12



                                     FIRST CAUSE OF ACTION
1                                  Violation of 47 U.S.C. § 227, et seq.
                             (On behalf of Plaintiff and the Autodialed Class)
2
            34.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.
3
            35.     Defendant made or caused to be made calls to Plaintiff’s and the other Autodialed
4
     Class Members’ cellphones.
5
            36.     These calls were made using equipment that had the capacity to store or produce
6
     telephone numbers using a random or sequential number generator, to receive and store lists of
7
     phone numbers, and to dial such numbers, en masse, without human intervention. The telephone
8
     dialing equipment utilized by Defendant, also known as a predictive dialer, dialed numbers from a
9
     list, or dialed numbers from a database of telephone numbers, in an automatic and systematic
10
     manner. Defendant’s autodialer disseminated information en masse to Plaintiff and other
11
     consumers and is an ATDS under the TCPA.
12
            37.     The calls were for telemarketing purposes, specifically to apprise Plaintiff and
13
     others of the availability of Harbortouch’s credit/debit card processing services.
14
            38.     Neither Plaintiff nor any other consumer ever provided prior express consent under
15
     the TCPA to be called by or on behalf of Harbortouch.
16
            39.     As a result of Defendant’s unlawful conduct, Plaintiff and the other members of
17
     the Autodialed Class suffered actual damages and, under section 47 U.S.C. § 227(c)(5), Plaintiff
18
     and each member of the Autodialed Class are each entitled to receive up to $500 in damages for
19
     each violation of 47 C.F.R. § 64.1200.
20
            40.     Should the Court determine that Defendant’s conduct was willful and knowing, the
21
     Court may, pursuant to Section 227(c)(5), treble the amount of statutory damages recoverable by
22
     Plaintiff and the other members of the Autodialed Class.
23
            41.     Plaintiff and the Autodialed Class members are also entitled to incidental
24
     injunctive relief and corresponding declaratory relief as necessary to prevent their future receipt
25
     of Defendant’s unlawful calls.
26
27
                                         CLASS ACTION COMPLAINT
28                                                    -9-
          Case 4:19-cv-00636-DMR Document 1 Filed 02/05/19 Page 10 of 12



                                    SECOND CAUSE OF ACTION
1                                  Violation of 47 U.S.C. § 227, et seq.
                                (On behalf of Plaintiff and the Stop Class)
2
            42.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.
3
            43.     Plaintiff and other members of the Stop Class expressly requested that Defendant
4
     no longer place calls to them.
5
            44.     Rather than honor these requests or place Plaintiff and the members of the Stop
6
     Class on its internal do not call list, if any, Defendant Harbortouch continued to call Plaintiff and
7
     others who asked not to be called.
8
            45.     No consent was ever provided, and any consent that was ever hypothetically
9
     provided had been revoked. Despite this, Harbortouch continued to make calls, or to cause calls to
10
     be made, to Plaintiff and other members of the Stop Class.
11
            46.     The calls were made using equipment that had the capacity to store or produce
12
     telephone numbers using a random or sequential number generator, to receive and store lists of
13
     phone numbers, and to dial such numbers, en masse, without human intervention. The telephone
14
     dialing equipment utilized by Defendant, also known as a predictive dialer, dialed numbers from a
15
     list, or dialed numbers from a database of telephone numbers, in an automatic and systematic
16
     manner. Defendant’s autodialer disseminated information en masse to Plaintiff and other
17
     consumers and is an ATDS under the TCPA.
18
            47.     As a result of Defendant’s unlawful conduct, Plaintiff and the Stop Class suffered
19
     actual damages and, under section 47 U.S.C. § 227(c)(5), Plaintiff and each member of the Stop
20
     Class are entitled to receive up to $500 in damages for each violation of 47 C.F.R. § 64.1200.
21
            48.     In the event the Court determines that Defendant’s conduct was willful and
22
     knowing, the Court may, pursuant to Section 227(c)(5), treble the amount of statutory damages
23
     recoverable by Plaintiff and the other members of the DNC Stop Class.
24
            49.     Plaintiff and the Autodialed Class members are also entitled to incidental
25
     injunctive relief and corresponding declaratory relief as necessary to prevent their future receipt
26
     of Defendant’s unlawful calls.
27
                                          CLASS ACTION COMPLAINT
28                                                    -10-
          Case 4:19-cv-00636-DMR Document 1 Filed 02/05/19 Page 11 of 12




1                                          PRAYER FOR RELIEF

2           WHEREFORE, Plaintiff Abante Rooter and Plumbing, on behalf of itself and the

3    Classes, prays for the following relief:

4           A.      An order certifying the Classes as defined above, appointing Plaintiff as the

5                   representative of the Classes, and appointing its counsel as Class Counsel;

6           B.      An order declaring that Defendant’s actions, as set out above, violate the TCPA;

7           C.      An injunction requiring Defendant to cease all telemarketing calls to cellphones

8                   whose owners/users have requested to no longer receive calls, together with a

9                   declaration that Defendant used an ATDS in violation of the TCPA;

10          D.      An award of actual monetary loss from such violations or the sum of five hundred

11                  dollars ($500.00) for each violation, whichever is greater all to be paid into a

12                  common fund for the benefit of the Plaintiff and the Class Members;

13          E.      An award of trebled damages if willful or knowing violations are shown;

14          F.      An award of reasonable attorneys’ fees and costs to be paid out of the common

15                  fund prayed for above; and

16          G.      Such other and further relief that the Court deems reasonable and just.

17                                              JURY DEMAND

18          Plaintiff requests a trial by jury of all claims that can be so tried.

19   Dated: February 5, 2019                        Abante Rooter and Plumbing, Inc., individually
                                                    and on behalf of all others similarly situated,
20
                                                    By: /s/ Rebecca Davis
21                                                  One of Plaintiff’s Attorneys
22                                                  Richard T. Drury
                                                    richard@lozeaudrury.com
23                                                  Rebecca Davis
                                                    rebecca@lozeaudrury.com
24                                                  LOZEAU DRURY LLP
                                                    410 12th Street, Suite 250
25                                                  Oakland, CA 94607
                                                    Telephone: (510) 836-4200
26                                                  Facsimile: (510) 836-4205
27
                                          CLASS ACTION COMPLAINT
28                                                     -11-
     Case 4:19-cv-00636-DMR Document 1 Filed 02/05/19 Page 12 of 12



                                   Steven L. Woodrow*
1                                  swoodrow@woodrowpeluso.com
                                   Woodrow & Peluso, LLC
2                                  3900 East Mexico Ave., Suite 300
                                   Denver, Colorado 80210
3                                  Telephone: (720) 213-0675
                                   Facsimile: (303) 927-0809
4
                                   *pro hac vice admission to be sought
5
                                   Counsel for Plaintiff and the Putative Classes
6
7

8
9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
                            CLASS ACTION COMPLAINT
28                                   -12-
